DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (U.S. Patent No. 5,428,624) in view of Ding (U.S. Patent No. 9,429,625).
Regarding claim 12, Blair discloses a method for monitoring faults in an integrated circuit (IC) device, the method comprising:
at a fault management component of the IC device, controlling the injection of faults into a circuit of the IC device through user registers of the IC device, through an test bus component of the IC device, and through a built-in self-test component of the IC device (utilization of the JTAG boundary scan architecture to purposefully inject selected faults into the product under test through the provision of an additional fault injection register thereby obviating the necessity of physically probing the particular 
at the fault management component of the IC device, receiving outputs related to the injected faults (test data output signal, col. 2, ln. 22-57, col. 3, ln. 61 – col. 4, ln. 2, fig. 5).
Blair does not expressly disclose wherein the test bus is an analog test bus.
Ding teaches that it was known in the art wherein the test bus is an analog test bus (col. 1, ln. 19-25).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Blair by including the analog test bus as taught by Ding.
One of ordinary skill would have been motivated to make the combination, in order to improve accuracy, bandwidth, and test time (col. 1, ln. 23-25, Ding).
Regarding claim 13, Blair discloses wherein controlling the injection of faults into the circuit of the IC device through user registers of the IC device comprises digitally controlling an aspect of the circuit through a register value of at least one user register of the user registers (col. 2, ln. 7-57).
Regarding claim 20, Blair discloses wherein the circuit of the IC device performs a safety-critical function (col. 1, ln. 26-43).

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113